UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended February 28, 2013 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from , 20 , to , 20 . Commission File Number 33-98682 American Commerce Solutions, Inc. (Exact Name of Registrant as Specified in Charter) Florida 05-0460102 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 1400 Chamber Drive, Bartow, Florida 33830 (Address of Principal Executive Offices) (863) 533-0326 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(g) of the Act: $0.001 par value preferred stock Over the Counter Bulletin Board $0.002 par value common stock Over the Counter Bulletin Board Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨ No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405) during the preceding 12 months. Yes x No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act): Yes ¨ No x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was approximately $757,899 as of the last business day of the registrant’s most recently completed second fiscal quarter, based upon the closing sale price on the OTC:BB reported for such date. Shares of common stock held by each officer and director and by each person who owns 10% or more of the outstanding common stock have been excluded in that such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. As of May 29, 2013, the Registrant had 663,622,066 outstanding shares of its common stock, $0.002 par value. Documents incorporated by reference: none AMERICAN COMMERCE SOLUTIONS, INC. FORM 10-K—INDEX Part I Item 1. Description of Business 3 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 7 Item 2. Properties 7 Item 3. Legal Proceedings 7 Item 4. Mine Safety Disclosures 7 Part II Item 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 8 Item 6. Selected Financial Data 9 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 7A. Quantitative and Qualitative Disclosures Amount Market Risk 12 Item 8. Consolidated Financial Statements 13 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 14 Item 9A Controls and Procedures 14 Item 9B. Other information 15 Part III Item 10. Directors, Executive Officers and Corporate Governance 16 Item 11. Executive Compensation 17 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 20 Item 13. Certain Relationships and Related Transactions and Director Independence 22 Item 14. Principal Accounting Fees and Services 22 Part IV Item 15. Exhibits and Financial Statement Schedules 23 Signatures 24 Certifications 2 AMERICAN COMMERCE SOLUTIONS, INC. This Annual Report on Form 10-K and the documents incorporated herein by reference contain forward-looking statements that have been made pursuant to the provisions of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements are based on current expectations, estimates and projections about American Commerce Solution, Inc.’s industry, management beliefs, and assumptions made by management. Words such as “anticipates,” “expects,” “intends,” “plans,” “believes,” “seeks,” “estimates,” variations of such words and similar expressions are intended to identify such forward-looking statements. These statements are not guarantees of future performance and are subject to certain risks, uncertainties and assumptions that are difficult to predict; therefore, actual results and outcomes may differ materially from what is expressed or forecasted in any such forward-looking statements. PART I ITEM 1. DESCRIPTION OF BUSINESS American Commerce Solutions, Inc. was incorporated in Rhode Island in May 1991 under the name Jaque Dubois, Inc. and was re-incorporated in Delaware in 1994. In July 1995, the Company’s name was changed to JD American Workwear, Inc. In December 2000 the shareholders voted to change the name of the company to American Commerce Solutions, Inc. to more accurately portray the activities of the company. In August 2012, the Company was reincorporated in Florida. American Commerce Solutions, Inc. (the “Company” or “American Commerce”) is a multi-industry holding company for its operating subsidiary. As of the close of its most recently completed fiscal year end, the Company had one wholly owned subsidiary operating in the manufacturing segment. The operating subsidiary is International Machine and Welding, Inc. located in Bartow, Florida. The Company intends to expand its holdings by acquiring additional subsidiaries to facilitate its business plan. The current business plan has been in development since June 2000. International Machine and Welding, Inc. provides specialized machining services for heavy industry. Target customers in the region include mining, agriculture processing, maritime, power generation and industrial machinery companies. Additional operations include heavy equipment service to the construction, forestry, waste and scrap industries. The operation provides complete service of the equipment, which includes rebuilding undercarriages, engines, transmissions, final drives and hydraulics. The effective service area for the operation located in the Southeastern region of the United States is a prime and lucrative market for such services. Growth in this region of the United States (population, infrastructure, and building) has created long term needs for construction equipment. All of these machines require periodic maintenance, and at certain points major overhauls. In addition to its 38,000 square foot facility, the operation also provides fully equipped field service vehicles so machines do not have to be removed from the work site. International Machine and Welding, Inc. also sells OEM and after-market repair parts for heavy equipment. The operation has an extensive cross-reference listing and network of sources. One of the major competitive advantages of the operation is its ability to determine exactly what the customer needs and fulfill the requirement. In many cases, the customer may not have service manuals or to be able to identify part numbers. If a customer has more than one type of machine, which is quite common, they may have to contact a number of different suppliers to get parts for multiple machines. Our operation identifies the required parts and arranges the necessary repairs. As a result, the customer only has to make one phone call for all of their needs. This also makes International Machine and Welding, Inc. an attractive alternative for sales to customers outside the United States. Orders can be accumulated throughout the month and be sent on consolidated shipments. This has created a niche market for the direct parts sales division. The operation currently has a dozen customer relationships in the Caribbean. Management believes that this market has not been fully targeted by its competitors and offers potential as a source of increased business. 3 BUSINESS STRATEGY The Company has adopted a business strategy that focuses on expansion through acquisition. The key elements of acquisition targets must include solid management, profitability, geographical location, compatibility and/or undervalued companies that can be enhanced by shared services and opportunities. MANUFACTURING SEGMENT The Manufacturing Segment through International Machine and Welding, Inc. offers a broad range of products and services to heavy industry through its three divisions. The operations of Division 1 provide specialized machining of very large components and machinery repair to industries such as aerospace, agricultural processing, chemical, defense, mining, maritime and power generation. Our 38,000 square foot facility located in Bartow, Florida is one of the only operations in the Southeast capable of machining components up to 55 feet in length and/or 20 feet in diameter. Division 2 provides heavy equipment service (parts and labor), which includes repair and bonded rebuilds of engines, tracks, undercarriages, transmissions, final drives and hydraulic systems on heavy equipment. The equipment we repair is from the heavy construction industry including bulldozers, scrapers, loaders, excavators, large tractors, rollers, etc. The division provides field service via equipped service trucks to provide repairs at the customer’s site. Division 3 sells replacement parts to the heavy equipment market, directly to the end user with most of the parts exported outside the United States. MANUFACTURING AND SOURCES OF SUPPLY Manufacturing Segment Supplies and parts used by International Machine and Welding, Inc. are purchased from several major suppliers including Caterpillar, John Deere, Case and other major manufacturers and after -market parts suppliers. The machining operations purchase from many suppliers based on the need of specific jobs. Although the operations do not have any long-term contracts with any of its suppliers, management believes that it has excellent business relationships with its current suppliers and it is not exposed to any significant risk in the event any one source of supply is discontinued, because there are many suppliers. MARKETING AND SALES Manufacturing Segment International Machine and Welding, Inc. operates three divisions at one location. Division 1 sales have traditionally come from industries within a 100-mile radius of its facilities requiring specialized machining applications. Direct salesmen have established relationships with specific customers and the Company has expanded the business relationship through quality, rapid turn and value. While this business is quite lucrative, visibility is limited. The operation intends to expand its operations in the OEM market, where the subsidiary provides components to manufacturers of large machines. These types of accounts generally involve annual contracts with three-month rolling schedules. The expansion of the market also is expected to increase the serviceable territory from the Southeast to include the entire United States. Direct sales personnel who primarily target mid-tier accounts handle sales for Division 2 and 3. We believe that this broad niche market is largely untapped by the larger factory-sponsored operations which cater specifically to very large accounts. Margins are typically very slim in these accounts and a large percentage of the customer base is represented by very few accounts. Because we are an independent repair facility, we can provide service to a much broader base of customers with greater margins than the large factory-sponsored competitors. 4 COMPETITION Manufacturing Segment The principal competitors of the Manufacturing Division consists of regional companies such as Southern Machinery, Florida Plating and Machine, Arroyo and Florida Metalizing in the machining operations and national corporations such as Ringhaver Equipment, Caterpillar, and Case repair facilities in the heavy equipment parts and service category. Management believes that the ability to rapidly turn goods or to provide parts on a timely basis gives it a competitive advantage. We are able to ship parts directly to the consumer, usually on the same day as the order or to return all service work within the time specified either by completing the work at the customers site or because of immediate turnaround capabilities. CUSTOMER DEPENDENCE Manufacturing Segment International Machine and Welding, Inc. has a broad and diverse base of customers. The division does not rely on any single customer, the loss of which would have a material adverse effect on the segment. This division does generate a significant amount of revenues from sales and services provided to three different industries. The construction industry accounted for approximately 11% of the division’s revenues in fiscal 2013 compared to 23% in fiscal 2012, while the industrial and mining industries accounted for approximately 23% and 64% in fiscal 2013 compared to 14% and 62% in fiscal 2012, respectively, of the division’s total revenues. Due to these concentrations, the results of operations of the division could be affected by changes in the economic, regulatory, or other related conditions impacting on these industries. Although the division does not rely on a single customer, during the year ended February 28, 2013, one of the Company’s customers accounted for approximately 56% of total revenues. This customer was Mosaic Company. EMPLOYEES At February 28, 2013, the Company and its subsidiaries had 17 full-time employees and the parent operation has 2 full time executives. FUTURE ACQUISITIONS The Company remains dedicated to its basic business plan, which calls for growth through acquisition of strategic business opportunities. Discussions and negotiations continue with multiple companies. FORWARD LOOKING STATEMENTS This Annual Report on Form 10-K (including the Exhibits hereto) may contain “forward-looking statements” within the meaning of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, including, but not limited to, statements regarding, among other things, the financial condition and prospects of the Company and its subsidiaries, results of operations, projections, plans for future business development activities and the opportunities available within its market areas, capital spending plans, financing sources, projections of financial results or economic performance, capital structure, the effects of competition, statements of plans, expectations, or objectives of the Company, and the business of the Company and its subsidiaries. These forward-looking statements are typically identified by words or phrases such as “believe,” “expect,” “anticipate,” “plan,” “estimate,” “intend,” and other similar words and expressions, or future or conditional verbs such as “should,” “would,” and “could” and other characterizations of future events or circumstances. In addition, the Company may from time to time make such written or oral “forward-looking statements” in future filings with the Securities and Exchange Commission (including exhibits thereto), in its reports to stockholders, and in other communications made by or with the approval of the Company. 5 These forward-looking statements reflect the current views of the Company at the time they are made and are based on information currently available to the management of the Company and upon current expectations, estimates, and projections regarding the Company and its industry, management’s beliefs with respect thereto, and certain assumptions made by management. These forward-looking statements are not guarantees of future performance and are subject to risks, uncertainties, and other factors (many of which are outside the control of the Company), which could cause actual results to differ materially from those expressed or implied by such forward-looking statements. Such forward-looking statements speak only to the date that such statements are made, and the Company undertakes no obligation to update any forward-looking statements, whether as the result of new information, future events, the occurrence of unanticipated events, or otherwise. The following sets forth some, but not necessarily all, of the factors that may cause the Company’s actual results to vary materially from those which are the subject of any forward-looking statements. ITEM 1A. RISK FACTORS Accumulated Deficit and Operating Losses and Anticipated Earnings; Explanatory Language in Auditor’s Report. The Company had an accumulated deficit at February 28, 2013 of $19,056,299. The Company had a net loss of $5,791 for the year ended February 28, 2013. Additionally, the Company is in default on several notes payable. The auditor’s opinion on the financial statements expresses substantial doubt about the Company’s ability to continue as a going concern. The financial statements are presented on the basis that the Company is a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the ordinary course of business. While there can be no assurance of this outcome, management believes its plan of operation will allow the Company to achieve this goal. Growth Plans and Risk of Expansion. The Company adopted and implemented a business strategy, which seeks growth and expansion through the acquisition of synergistic companies. Accordingly, the growth and financial performance of the Company will depend, in large part, upon the Company’s ability to identify and locate suitable acquisitions, to manage such growth and the resultant diverse operations, to manage the margins of the acquired operations, and to attract, hire, train, and retain qualified supervisory personnel and other operational employees to meet the Company’s needs as it expands, as well as the availability of sufficient working capital. Difficulties resulting from the failure of the Company to manage and control its growth could materially adversely affect the Company’s operating results and financial condition. No Assurance of Acquisitions. Although the Company has had preliminary discussions with potential acquisition candidates, the Company has not completed any acquisitions in the fiscal year ended February 28, 2013. The Company does have current understandings or arrangements (oral or written) relating to specific acquisitions, but cannot give specific timing to close the potential acquisitions. Until binding agreements are in place there can be no assurance that any proposed acquisition will be consummated or that adequate, acceptable and affordable financing will be available. Furthermore, to the extent that acquisitions are consummated, the Company’s success or failure will depend upon management’s ability to integrate the acquired business into the company and implementation of adequate management skills and systems necessary to accomplish the Company’s strategy. Additionally, the Company is unable to predict whether or when, once integrated, any acquisition may achieve comparable levels of revenues, profitability, or productivity as existing Company operations, or otherwise perform as expected (including achievement of expected synergies or financial benefits). The Company may face competition for desirable acquisitions from entities that may possess greater resources than the Company. 6 Acquisition Risks. Acquisitions involve a number of special risks, some or all of which could have a material adverse effect on the Company’s results of operations and financial condition. Such risks include, but are not limited to, the diversion of management’s attention from core operations, difficulties in the integration of acquired operations and retention of personnel, customers, and suppliers, unanticipated problems or legal liabilities, tax and accounting issues, and the inability to obtain all necessary governmental and other approvals and consents. Need for Additional Financing. Proceeds from notes payable and long-term debt provided the working capital needs and principal payments on long-term debt through most of fiscal 2013. However, the Company will need to obtain additional financing in order to finance its acquisition and growth strategy. There can be no assurance that debt or equity financing will be available to the Company on acceptable terms, if at all. If the Company does require additional financing and it cannot be obtained or the terms of such financings are unfavorable, it may have a material adverse impact on our operations and profitability, and the Company may need to curtail its business plan and strategy. Loss of Certain Members of Our Management Team Could Adversely Affect the Company. The Company is dependent to a significant extent on the continued efforts, abilities and funding of our Chairman, Robert E. Maxwell and President and Chief Executive Officer, Daniel L. Hefner. If the company was to lose the services of either of these individuals or other key employees or consultants before a qualified replacement could be obtained, the business could be materially affected. Expected Volatility in Share Price. The market price of our stock has traded in a wide range. From March 1, 2001 through February 28, 2013 the price of our common shares has ranged from $0.001 to $0.78 per share. The price of our common stock may be subject to fluctuations in response to quarter-to-quarter variations in operating results, creation or elimination of funding opportunities, restriction of the acquisition plans, and favorable or unfavorable coverage of our officers and Company by the press. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES International Machine and Welding, Inc. owns in fee simple title a 38,000 square foot facility in Bartow, Florida, which currently serves as the principal executive offices of American Commerce Solutions. A note payable to Center State Bank, originally at $875,000 encumbers this building. As of February 28, 2013, the balance on this note is $535,535. During the year ended February 28, 2010, the Company entered into a refinancing arrangement with a financial institution to refinance the loan at 7.5% interest, with monthly principle and interest payments of $6,610 and a maturity date of April 30, 2012. The note is secured by all of Division I’s fixed assets and 1,000,000 shares of the Company’s common stock. On March 22, 2013, the Company entered into a refinancing arrangement with a financial institution to refinance the loan at 6% interest, with monthly principle and interest payments of $4,877.76 and a balloon payment for the remainder of the loan on the maturity date of March 24, 2015. The note is secured by all of Division I’s fixed assets. ITEM 3. LEGAL PROCEEDINGS None. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. 7 PART II ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES MARKET INFORMATION Since the April 1996 closing of the Company’s initial public offering, the Company’s Common Stock has traded in the over-the-counter market on the National Association of Securities Dealers, Inc. OTC Bulletin Board System (“OTCBB”). Until January 31, 2001 the company’s common stock traded under the symbol “JDAW.” In connection with the name change, since February 10, 2001, the common stock has traded under the symbol “AACS.” The following table sets forth the range of high and low closing bid quotations of the Common Stock as reported by the OTCBB for each fiscal quarter for the past two fiscal years. High and low bid quotations reflect inter-dealer prices without adjustment for retail mark-ups, markdowns or commissions and may not necessarily represent actual transactions. Bid Prices High Low FISCAL 2013 First Quarter (March 1, 2012 through May 31, 2012) $ $ Second Quarter (June 1, 2012 through August 31, 2012) $ $ Third Quarter (September 1, 2012 through November 30, 2012) $ $ Fourth Quarter (December 1, 2012 through February 28, 2013) $ $ FISCAL 2012 First Quarter (March 1, 2011 through May 31, 2011) $ $ Second Quarter (June 1, 2011 through August 31, 2011) $ $ Third Quarter (September 1, 2011 through November 30, 2011) $ $ Fourth Quarter (December 1, 2011 through February 29, 2012) $ $ On February 28, 2013 the closing bid price of the Company’s Common Stock as reported by the OTCBB was $0.0025 and there were approximately 1,204 shareholders of record. DIVIDENDS The Company has never declared or paid a dividend on its Common Stock, and does not anticipate paying any cash dividends on its Common Stock in the foreseeable future. The Company expects to retain, if any, its future earnings for expansion or development of the Company’s business. The decision to pay dividends, if any, in the future is within the discretion of the Board of Directors and will depend upon the Company’s earnings, capital requirements, financial condition and other relevant factors such as contractual obligations. There can be no assurance that dividends can or will ever be paid. 8 EQUITY COMPENSATION PLAN INFORMATION The following table provides information about our Equity Compensation Plans. Plan Category Number of securities to be issued upon exercise of outstanding options Weighted average price of outstanding options Number of securities remaining available for future issuance — — Non-Qualified Option/Stock Appreciation Rights Plan approved by security holders $ Employees Stock Incentive Plan approved by security holders — — — Non-Employee Directors and Consultants Retainer Stock Plan approved by security holders — — — RECENT SALES OF UNREGISTERED SECURITIES None ITEM 6. SELECTED FINANCIAL DATA As a smaller reporting company we are not required to provide the information required by this item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This discussion is intended to further the reader’s understanding of the Company’s financial condition and results of operations, and should be read in conjunction with the Company’s consolidated financial statements and related notes included elsewhere herein. This discussion also contains forward-looking statements. The Company’s actual results could differ materially from those anticipated in these forward-looking statements as a result of the risks and uncertainties set forth elsewhere in this Annual Report and in the Company’s other SEC filings. Readers are cautioned not to place undue reliance on any forward-looking statements, which speak only as of the date hereof. The Company is not party to any transactions that would be considered “off balance sheet” pursuant to disclosure requirements under ITEM 303(c). RESULTS OF OPERATIONS MANUFACTURING The manufacturing subsidiary, International Machine and Welding, Inc., generates its revenues from three divisions. Division 1 provides specialized machining and repair services to heavy industry and original equipment manufacturers. Division 2 provides repair and rebuild services on heavy equipment used in construction and mining as well as sales of used equipment. Division 3 provides parts sales for heavy equipment directly to the customer. The primary market of this segment is the majority of central and south Florida with parts sales expanding its market internationally. The current operations can be significantly expanded using the 38,000 square foot structure owned by International Machine and Welding, Inc. The Company does not have discrete financial information on each of the three manufacturing divisions, nor does the Company make decisions on the divisions separately; therefore they are not reported as segments. 9 FISCAL YEAR 2 General The Company’s consolidated net sales decreased to $2,351,670 for the fiscal year ended February 28, 2013, a decrease of $95,730 or 4%, from $2,447,400 for the fiscal year ended February 29, 2012. The decrease is due to a significant customer replacing 28 machines which did not require any maintenance. Gross profit for the consolidated operations increased to $1,317,332 for the fiscal year ended February 28, 2013 from $1,289,149 for the fiscal year ended February 29, 2012. Gross profit as a percentage of sales increased in fiscal year 2013 to 56% from 53% in fiscal year ended 2012. The increase in gross profit margin was due to the prior year being more heavily concentrated in parts sales and in the current year, the Company was more heavily concentrated in labor, which has a higher gross margin. Consolidated interest expense in fiscal 2013 was $131,244 compared to $156,203 in fiscal 2012. The decrease in interest expense is due to the Company reducing the overall debt during the year, negotiating lower interest rates and making payments on time. Consolidated interest income in fiscal 2013 was $14,066 compared to $9,307 in fiscal 2012. The increase in interest income is primarily due to the increase in the principal balance of the note receivable in 2013. Selling, general and administrative expenses increased to $1,426,223 for fiscal 2013 from $1,405,860 for fiscal 2012, an increase of $20,363 or 1%. The Company incurred a consolidated net loss of $5,791 for the year ended February 28, 2013 compared to $25,962 net income for the year ended February 29, 2012. Manufacturing The manufacturing operation, International Machine and Welding, Inc. provided net sales of $2,351,670 for the fiscal year ended February 28, 2013 compared to $2,447,400 for the fiscal year ended February 29, 2012. The machining operations provided $783,802 or 33% of net sales with parts and service providing $1,567,868 or 67% of net sales for the fiscal year ended February 28, 2013 as compared to machining operations contributing $697,759 or 29% of net sales with parts and service providing $1,749,641 or 71% of net sales for the fiscal year ended February 29, 2012. Gross profit from International Machine and Welding, Inc. was $1,317,332 for the fiscal year ended February 28, 2013 compared to $1,289,149 in fiscal 2012 providing gross profit margins of 56% and 53%, respectively. The increase in gross profit margin was due to the prior year being more heavily concentrated in parts sales and in the current year, the Company was more heavily concentrated in labor, which has a higher gross margin. Selling, general and administrative expenses for International Machine and Welding, Inc. were $1,005,338 for the fiscal year ended February 28, 2013 compared to $977,025 or the fiscal year ended February 29, 2012. Interest expense for International Machine and Welding, Inc. was $78,144 for the fiscal year ended February 28, 2013 compared to $105,859 for the fiscal year ended February 29, 2013. The decrease in interest expense is due to the Company reducing the overall debt. 10 LIQUIDITY AND CAPITAL RESOURCES During the fiscal years ended February 28, 2013 and February 29, 2012, the Company used net cash for operating activities of $83,485 and $99,359, respectively. The decrease in use of cash is mainly due to the gain on the forgiveness of debt. During the years ended February 28, 2013 and February 29, 2012, the Company used funds for investing activities of $56,789 and$88,278, respectively. This decrease in cash used by investing activities is mainly due to the decrease in the purchase of property and equipment. During the years ended February 28, 2013 and February 29, 2012, the Company provided cash from financing activities of $153,947 and $166,060, respectively. The decrease in net cash provided by financing activities is due to the increase in the payments to reduce notes payable. Cash flows from financing activities provided for working capital needs and principal payments on long-term debt through fiscal 2013. To the extent that the cash flows from financing activities are insufficient to finance the Company’s anticipated growth, or its other liquidity and capital requirements during the next twelve months, the Company will seek additional financing from alternative sources including bank loans or other bank financing arrangements, other debt financing, the sale of equity securities (including those issuable pursuant to the exercise of outstanding warrants and options), or other financing arrangements. However, there can be no assurance that any such financing will be available and, if available, that it will be available on terms favorable or acceptable to the Company. Although management has reduced debt, new financing to finance operations and to facilitate additional production is still being sought. However, there can be no assurance that the Company will be able to raise capital, obtain debt financing, or improve operating results sufficiently to continue as a going concern. We have no known demands or commitments and are not aware of any events or uncertainties as of February 28, 2013, that will result in or that are reasonably likely to materially increase or decrease our current liquidity. Capital Resources. We had no material commitments for capital expenditures as of February 28, 2013 and February 29, 2012. SEASONALITY The diversity of operations in the manufacturing segment protects it from seasonal trends except in the sales of agricultural processing where the majority of the revenue is generated while the processors await the next harvest. 11 CRITICAL ACCOUNTING POLICIES AND ESTIMATES We prepare our financial statements in conformity with Generally Accepted Accounting Principles, which requires management to make certain estimates and assumptions and apply judgments. We base our estimates and judgments on historical experience, current trends and other factors that management believes to be important at the time the financial statements are prepared and actual results could differ from our estimates and such differences could be material. We have identified below the critical accounting policies which are assumptions made by management about matters that are highly uncertain and that are of critical importance in the presentation of our financial position, results of operations and cash flows. Due to the need to make estimates about the effect of matters that are inherently uncertain, materially different amounts could be reported under different conditions or using different assumptions. On a regular basis, we review our critical accounting policies and how they are applied in the preparation our financial statements. We believe that the following critical policies affect our more significant judgments and estimates used in preparation of our consolidated financial statements. Use Of Estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Long-lived Assets. Long-lived assets such as property, equipment and identifiable intangibles are reviewed for impairment whenever facts and circumstances indicate that the carrying value may not be recoverable. When required impairment losses on assets to be held and used are recognized based on the fair value of the asset. The fair value is determined based on estimates of future cash flows, market value of similar assets, if available, or independent appraisals, if required. If the carrying amount of the long-lived asset is not recoverable from its undiscounted cash flows, an impairment loss is recognized for the difference between the carrying amount and fair value of the asset. When fair values are not available, the Company estimates fair value using the expected future cash flows discounted at a rate commensurate with the risk associated with the recovery of the assets. We did not recognize any impairment losses for any periods presented. NEW ACCOUNTING PRONOUNCEMENTS Except for rules and interpretive releases of the SEC under authority of federal securities laws and a limited number of grandfathered standards, the FASB Accounting Standards Codification™ (“ASC”) is the sole source of authoritative GAAP literature recognized by the FASB and applicable to the Company. We have reviewed the FASB issued Accounting Standards Update (“ASU”) accounting pronouncements and interpretations thereof that have effectiveness dates during the periods reported and in future periods. The Company has carefully considered the new pronouncements that alter previous generally accepted accounting principles and does not believe that any new or modified principles will have a material impact on the corporation’s reported financial position or operations in the near term. The applicability of any standard is subject to the formal review of our financial management and certain standards are under consideration. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a smaller reporting company we are not required to provide the information required by this item. 12 ITEM 8. CONSOLIDATED FINANCIAL STATEMENTS Consolidated Financial Statements American Commerce Solutions, Inc. and Subsidiaries As of February 28, 2013 and February 29, 2012 and for the Years Then Ended Report of Independent Registered Public Accounting Firm Contents Report of Independent Registered Public Accounting Firm F-1 Consolidated Financial Statements: Consolidated Balance Sheets F-2 Consolidated Statements of Operations F-3 Consolidated Statements of Changes in Stockholders’ Equity F-4 Consolidated Statements of Cash Flows F-5 Notes to Consolidated Financial Statements F-6 - F16 13 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders American Commerce Solutions, Inc. and Subsidiary Bartow, Florida We have audited the accompanying consolidated balance sheets of American Commerce Solutions, Inc. as of February 28, 2013 and February 29, 2012 and the related consolidated statements of operations, consolidated stockholders' equity and consolidated cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of American Commerce Solutions, Inc. and Subsidiary as of February 28, 2013, and February 29, 2012 and the results of its consolidated operations and its consolidated cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has recurring losses and negative cash flows from operating activities, a working capital deficit, and a stockholders' deficit. These conditions raise substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Messineo & Co., CPAs LLC Clearwater, Florida May 29, 2013 F-1 American Commerce Solutions, Inc. and Subsidiaries Consolidated Balance Sheets February 28, February 29, Assets Current assets: Cash $ $ Accounts receivable, net of allowance of $0 and $0, respectively Accounts receivable, factored Inventories Note receivable, related party Due from related party Other receivables, including related party receivables of $149,451 and $108,394, respectively Prepaid expenses Total current assets Property and equipment, net of accumulated depreciation of $2,624,254 and $2,446,010, respectively Other assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable; including related party balances of $19,940 and $41,633, respectively Accrued expenses, including related party balances of $52,386 and $110,882, respectively Accrued interest, including related party balances of $76,242 and $42,097, respectively Current portion of notes payable, related parties $ $ Current portion of notes payable Total current liabilities Notes payable, net of current portion — Notes payable, related party, net of current portion Due to stockholders Total Liabilities Stockholders’ equity: Preferred stock, total authorized 5,000,000 shares: Series A; cumulative and convertible; $.001 par value; 600 shares authorized; 102 shares issued and outstanding; liquidating preference $376,125 — — Series B; cumulative and convertible; $.001 par value; 3,950 shares authorized; 3,944 shares issued and outstanding; liquidating preference $3,944,617 3 3 Common stock; $.002 par value; 1,500,000,000 shares authorized; 663,622,066 and 331,869,576 shares issued; 663,100,066 and 331,169,576 shares outstanding, respectively Additional paid-in capital Stock subscription receivable ) ) Treasury stock, at cost ) ) Accumulated deficit ) ) Total stockholders’ equity $ $ The accompanying notes are an integral part of the consolidated financial statements. F-2 American Commerce Solutions, Inc. and Subsidiaries Consolidated Statements of Operations Year Ended February 28, Year Ended February 29, Net sales $ $ Cost of goods sold Gross profit Selling, general and administrative expenses Loss from operations ) ) Other income (expense): Other Gain on forgiveness of debt Interest expense ) ) Interest income Total other income (expense) (Loss) income from operations before income tax $ ) $ Income taxes — — Net (loss) income available to common stockholders $ ) $ Net (loss) income per common share, primary $ $ Net (loss) income per common share, diluted $ $ Weighted average number of common shares outstanding, primary Weighted average number of common shares outstanding, diluted The accompanying notes are an integral part of the consolidated financial statements F-3 American Commerce Solutions, Inc. and Subsidiaries Consolidated Statements of Changes in Stockholders’ Equity Years Ended February 28, 2013 and February 29, 2012 Common Stock Preferred Stock Additional Paid-In Stock Subscription Accumulated Treasury Shares Amount Shares Amount Capital Receivable Deficit Stock Total Balance, February 28, 2011 $ $
